—Appeals by the defendant from two judgments of the County Court, Suffolk County (Efman, J.), both rendered May 28, 2008, convicting him of operating a motor vehicle while under the influence of alcohol, aggravated unlicensed operation of a motor vehicle in the first degree, and failure to stay in the designated lane under indictment No. 1153/07, and robbery in the second degree (two counts), criminal impersonation in the first degree (two counts), aggravated unlicensed operation of a motor vehicle in the second degree, failure to stay in the designated lane, and operating a motor vehicle without a seat belt under indictment No. 2010A/ 07, respectively, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Covello, Eng, Leventhal and Austin, JJ., concur.